per curiam:
En el caso de autos nos corresponde resolver si en una demanda por difamación se puede reclamar los daños causados por una serie de artículos como una sola causa de acción, o si es compulsorio individualizar los artí-culos de la serie, de manera que cada uno constituya una causa de acción separada.
*391H-1
El 19 de junio de 1992 la peticionaria presentó una de-manda por difamación contra El Vocero de Puerto Rico, Inc. (en adelante El Vocero), Caribbean International News Corp., Gaspar Roca, José A. Purcell, Martha Marrero de Ramos y la sociedad de gananciales integrada por ésta y su esposo. Alegó que desde el 5 de noviembre de 1991 el pe-riódico El Vocero comenzó la publicación de una serie de artículos sobre ella que eran difamatorios. Según se des-prende de la demanda, dicha serie de artículos versaba so-bre un único tema principal: las imputaciones sobre acoso sexual hechas por Martha Marrero de Ramos contra la peticionaria(1) Conforme a dichas imputaciones, la code-mandada Marrero de Ramos supuestamente fue objeto de acoso sexual por parte de la demandante. Ésta era fiscal y ocupaba el puesto de Directora del Centro Metropolitano de Investigaciones y Denuncias (C.E.M.I.D.), mientras que Marrero de Ramos era su secretaria. El periódico le dio una amplia divulgación a las alegaciones de que dicha fiscal estaba acosando sexualmente a una subalterna. En la demanda se adujo no sólo que lo difundido en la serie de artículos era falso; sino, además, que El Vocero publicó la serie con grave menosprecio de si lo divulgado era cierto o no, y que agravó su falsedad mediante el uso de lenguaje subjetivo y parcializado. Se alegó también que lo publicado no tenía base alguna en datos que surgiesen de un proce-dimiento público.
A pesar de que para la fecha de la interposición de la demanda ya se habían publicado treinta y dos (32) artícu-los, en ésta, a modo de ejemplo de la serie, se mencionaron en particular sólo diecinueve (19) de ellos.(2) En la de-*392manda se hacía referencia a los restantes trece (13) artícu-los de manera genérica, sin expresar sus fechas de publi-cación ni transcribir las expresiones contenidas en ellos que eran alegadamente libelosas. La demanda nunca fue enmendada para mencionar concretamente en ella los trece (13) artículos referidos ni los otros diez (10) artículos que fueron publicados con posterioridad a su presentación. Sin embargo, el extenso proceso de descubrimiento de prueba sí abarcó concretamente todos y cada uno de los artículos publicados, incluyendo los que no habían sido mencionados particularmente en la demanda inicial. Más de tres (3) años después de interpuesta la reclamación, en una conferencia con antelación al juicio, los demandados plantearon por primera vez, mediante una moción de des-estimación, que las causas de acción por los artículos no mencionados concretamente en el texto de la demanda es-taban prescritas.
El Tribunal de Primera Instancia acogió la solicitud de desestimación presentada y declaró prescrita la reclama-ción por veintitrés (23) de los artículos publicados. El Tribunal de Circuito de Apelaciones confirmó esta deter-minación. Ambos foros fundamentaron su decisión en la doctrina de la regla de la publicación única. De esta deter-minación la demandante acudió ante nos mediante un re-curso de certiorari. El 1ro de febrero de 1997 emitimos una orden de mostrar causa y le dimos un término a los deman-dados para que comparecieran ante nos a mostrar causa por la cual no debíamos revocar el dictamen del foro apelativo. Luego de concederle una prórroga, dicha parte compareció, por lo que procedemos a emitir el auto solici-tado, según lo intimado.
h — i
De entrada, es importante señalar que del lenguaje de la demanda en cuestión se desprende claramente que lo que en ella se estaba reclamando era una sola causa de *393acción, por los daños causados por la serie de artículos. Esto se constata de la lectura de varios de sus párrafos:
7. El día 5 de noviembre de 1991 el codemandado “El Vocero de Puerto Rico” comenzó la publicación de lo que luego se con-virtió en una colección de artículos altamente difamatorios y profundamente lesivos a la reputación profesional y a la honra y dignidad de la demandante ...
11. Todas y cada una de esas actuaciones dañinas y culpo-sas de los demandados antes mencionados, [...] se repitieron . frecuentemente durante varios largos y angustiosos meses ...
En efecto, después de la publicación maliciosa de la informa-ción falsa y libelosa inicial del 5 de noviembre de 1991, los demandados sacaron a la demandante del relativo anonimato en que ésta se encontraba, la convirtieron en persona “famosa”, mantuvieron su reputación constantemente sobre el tapete pú-blico hasta el día de hoy y luego osaron tildar todo este asunto, de su propia creación, “el escándalo del año” ...
12. Entre las expresiones falsas y libelosas que hizo poste-riormente la señora Marrero de Ramos, se encuentran las si-guientes, que fueron publicadas en la edición del periódico El Vocero bajo la autoría del codemandado señor Purcell en los días indicados: ...
13. Algunos de los titulares con contenido falso y libeloso o publicados con gran despliegue y conteni[en]do frases estereo-tipadas que identificaban la larga serie de artículos, son los siguientes, publicados en las fechas y páginas del periódico que también se indican: ...
14. Así mismo se continuaron repitiendo sinopsis introduc-torias falsas y difamatorias dentro del texto de los diversos ar-tículos, tales como las siguientes: ...
15. El lenguaje poco sereno, poco profesional, crudo y sen-sacionalista utilizado por el codemandado José A. Purcell, tam-bién se repitió en múltiples ocasiones, algunas de las cuáles son las siguientes: .... (Enfasis suplido.)
La peticionaria señala como primer error ante nos que las alegaciones en una demanda por difamación, como la de autos, no están sujetas a requisitos especiales de conte-nido que exijan la aseveración particular de la fecha y el contenido difamatorio literal de cada una de las publicacio-nes que constituyen la serie. Aduce, por lo tanto, como lo que se reclamaba eran los daños causados por la serie, no estaba obligada a incluir en la demanda la fecha y el texto bteral de publicación de cada noticia.
*394Nos compete determinar, pues, si las alegaciones en la demanda aludida eran suficientemente eficaces, de modo que los artículos no mencionados particularmente en ésta no quedaban excluidos de la reclamación así formulada. Para ello es necesario revisar las normativas vigentes re-lativas a la figura de la prescripción y al contenido de las alegaciones de una demanda. Veamos.
bH hH
Respecto a la prescripción, reiteradamente nemos señalado que ésta sirve para salvaguardar al deudor de la inercia del acreedor de un derecho, mas no para castigar a un acreedor diligente. Agosto v. Mun. de Río Grande, 143 D.P.R. 174 (1997); Galib Frangie v. El Vocero de P.R., 138 D.P.R. 560 (1995); De Jesús v. Chardón, 116 D.P.R. 238, 245-246 (1985). “La prescripción del derecho es lo excepcional al ser su ejercicio o conservación lo normal, por lo que el ordenamiento jurídico potencia el ejercicio y conservación de los derechos mediante la utilización de los medios interruptivos de la prescripción.” Galib Frangie v. El Vocero de P.R., supra, pág. 567. En García Aponte et al. v. E.L.A. et al., 135 D.P.R. 137, 142-143 (1994), señalamos que:
Sabido es que la prescripción extintiva es una norma de de-recho sustantivo regida por las disposiciones del Código Civil de Puerto Rico y constituye una forma de extinción de los dere-chos, dada la inercia de la relación jurídica durante un periodo de tiempo determinado. El transcurso del periodo de tiempo establecido por ley, sin que el titular del derecho lo haya recla-mado, da lugar a la presunción legal de abandono de éste, lo que junto a la exigencia de la seguridad jurídica, que en aras del interés general precisa dotar de firmeza las relaciones jurí-dicas — constituyen los fundamentos básicos de la prescripción extintiva. ...
Ahora bien, siendo la prescripción un fenómeno basado en la inercia o inactividad del titular que nos permite presumir el abandono del derecho, si tal inactividad cesa, no operará la prescripción al faltar uno (1) de sus requisitos. La interrupción de la prescripción se fundamenta en la actividad o ruptura de aquella inercia. El acto interruptivo representa la manifesta-*395ción inequívoca de una voluntad contraria al mantenimiento de la situación inerte manifestada ésta con anterioridad a que el plazo de deliberación se agote. (Enfasis suprimido.)
En el caso de autos, es evidente que la demandante fue diligente y demostró su interés en reclamar los daños su-puestamente causados por la serie de artículos. La de-manda se presentó el 19 de junio de 1992, apenas siete meses después de la publicación del primer artículo, y en ésta, a modo de ejemplo, se detallaron concretamente las expresiones alegadamente falsas no sólo de ese primer ar-tículo sino de diecinueve (19) de ellos, incluyendo uno pu-blicado el 21 de abril de 1992, escasamente dos meses antes de presentarse la demanda. Esta expedita reclamación de-muestra que no hay aquí un problema de inercia por parte del reclamante. Además, si El Vocero consideraba insufi-cientes estas alegaciones, bien pudo haber solicitado en su contestación a la demanda que se especificara a qué actos negligentes se refería la reclamación, pero no lo hizo. Agosto v. Mun. de Río Grande, supra, págs. 177 — 178.
Réstanos auscultar, entonces, si la reclamación aludida fue lo suficientemente clara como para haber dado un aviso adecuado a los demandados de que aun los artículos no mencionados allí de manera particular formaban parte de la serie reclamada. Respecto al contenido de las alegaciones, el principio general es que éstas se hacen para “informar al demandado, de manera general, sobre la reclamación que contra él se incoa. Sólo es necesario bosquejar la controversia. No se exigen fórmulas técnicas para la redacción de las alegaciones”. Agosto v. Mun. de Río Grande, supra, pág. 178. Véase Ortiz Díaz v. R. & R. Motors Sales Corp., 131 D.P.R. 829, 835 (1992). En Pressure Vessels P.R. v. Empire Gas P.R., 137 D.P.R. 497, 505-506 (1994), se dijo:
... [E]n el procedimiento civil moderno se acepta que las ale-gaciones sólo tienen una misión: notificar a grandes rasgos cuá-les son las reclamaciones y defensas de las partes. Para preci-sar con exactitud cuáles son las verdaderas cuestiones en *396controversia y aclarar cuáles son los hechos que deberán pro-barse en el juicio, es imprescindible recurrir a los procedimien-tos para descubrir prueba.
Conforme a lo anterior, no cabe duda de que las alega-ciones hechas en la demanda en cuestión eran suficientes para advertir a los demandados sobre lo que se les reclamaba. En ellas se informaba a los demandados que se estaba exigiendo una indemnización por los daños causa-dos por la publicación de la serie de artículos, la cual era considerada libelosa por la demandante. Se hacía constar claramente que los textos que allí se citaban eran ejem-plos, ilustraciones concretas del contenido de la colección de los artículos publicados.
IV
La parte demandada sostiene que, a pesar de lo anterior, en los casos de reclamaciones por publicaciones era mandatorio incluir en la demanda la fecha y el contenido de toda publicación que se alega fue difamatoria.(3) Se basa para ello en la doctrina de la regla de la publicación única. Esta doctrina fue aplicada por vez primera en nuestro ordenamiento en Díaz Segarra v. El Vocero, 105 D.P.R. 850 (1977). En ese caso resolvimos que en un pleito por la publicación de una noticia alegadamente libelosa no se podía interponer una demanda por cada periódico que se imprimió, y que contenía la noticia. Según explicamos allí, “la *397edición completa del periódico, revista o libro se considera una sola publicación que da lugar en caso de libelo, a una sola causa de acción, quedando la extensión del agravio, la distribución y circulación como elementos valorativos de daños”. íd., pág. 852. El propósito de esta regla es incluir en una sola demanda todos los daños resultantes de una única publicación. Véase, también, Restatement of the Law (Second) of Torts Sec. 577A(1977).
Posteriormente, en Ojeda v. El Vocero de P.R., 137 D.P.R. 315, 331 (1994), clarificamos que la adopción en nuestra jurisdicción de la doctrina de la regla de la publi-cación única se hizo con un fin específico: rechazar la regla del common law de causa de acción múltiple, la cual reco-noce una causa de acción por cada periódico vendido. Luego, volvimos a reiterar este dictamen en Galib Frangie v. El Vocero de P.R., supra, págs. 575-576.
Los demandados nos piden que extendamos la doctrina aludida “bidireccionalmente”, para que concluyamos que, ya que cada noticia constituye una sola causa de acción, no es posible reclamar una serie de noticias como una causa de acción. Como puede observarse de lo relatado antes, nada en nuestra jurisprudencia permite tal extensión de la regla de la publicación única. El propósito de esa regla nada tiene que ver con el asunto que nos concierne aquí. No se cuestiona en el caso de autos si la demandante hu-biese podido reclamar cada noticia como causa de acción independiente, pues ésta nunca hizo tal reclamación, y no tenía obligación de hacerlo. Decidió demandar por una única causa de acción, al pedir indemnización, no por los daños de cada publicación aisladamente, sino por los efec-tos acumulativos de todas las publicaciones tomadas en conjunto. Esta causa de acción es evidentemente diferente a la de reclamar daños por cada artículo publicado, en cuyo caso cada uno de ellos constituiría una causa de acción separada.
*398Si con la demanda se hubiese pretendido presentar una causa de acción separada por cada artículo publicado, en-tonces podría existir un problema de prescripción con res-pecto a los artículos no mencionados concretamente en la demanda original. Pero tal no es el caso aquí. La acción ante nos es por los daños causados por el efecto cumulativo de la serie de artículos. No puede haber, pues, “prescrip-ción” de alguno de esos artículos porque lo que puede pres-cribir es la causa de acción, no un elemento de ésta.
De esta única causa de acción fue que se le avisó a los demandados mediante la demanda. Dicho aviso fue ade-cuado, de manera que todos los artículos que componen la serie reclamada, y que fueron objeto de descubrimiento de prueba, siguen estando incluidos dentro de la reclamación ante el Tribunal de Primera Instancia y nada impide que en el juicio se pase prueba sobre ellos y sus efectos.
V
El caso de autos también debe tomarse en cuenta que, a pesar de que durante la etapa de descubrimiento de prueba la demandante reiteró varias veces su intención de no limitar su reclamación a las noticias textualmente rela-cionadas en la demanda, los demandados no demostraron objeción alguna a ello hasta la conferencia con antelación al juicio, tres años después de presentada la demanda, cuando por primera vez plantearon la defensa de prescripción.(4) Si bien al momento de contestar la de-manda no hubiesen podido esgrimir tal defensa, pues no había transcurrido todavía un año desde la publicación de las noticias que no se mencionaron concretamente en la demanda inicial, ciertamente pudieron hacerlo una vez pasó dicho año, pero no lo hicieron. A pesar de lo ventilado *399en el descubrimiento de prueba, los demandados no pre-sentaron expeditamente la defensa de prescripción.
Como se sabe, la prescripción es una defensa afirmativa. Por ello, no se debe esperar por años, luego de que se ha entablado un procedimiento judicial, para posteriormente sorprender con ella a todos, una vez se acerque la fecha de la vista del caso. Regla 6.3 de Procedimiento Civil, 32 L.P.R.A. Ap. III. Ramos v. Trans Oceanic Ins. Co., 103 D.P.R. 298, 300 (1975). Una defensa afirmativa que no es presentada a tiempo se considera renunciada, salvo que se demuestre que no se le omitió por falta de diligencia, no siendo esto último lo usual. Texaco P.R., Inc. v. Díaz, 105 D.P.R. 248, 250 (1976); Epifanio Vidal, Inc. v. Suro, 103 D.P.R. 793, 794-795 (1975). Si la parte demandada entendía que la prescripción se consumó luego de contestarse la demanda, debió haberlo señalado con premura, en la primera oportunidad que tuvo para plantearlo, sin esperar a que se agotara el descubrimiento de prueba. Epifanio Vidal, Inc. v. Suro, supra, pág. 795.
En el caso de autos, los demandados participaron acti-vamente en el descubrimiento de prueba que abarcó cada artículo de la serie.(5) Tuvieron múltiples oportunidades para plantear su alegación de prescripción y, sin embargo esperaron hasta la conferencia con antelación al juicio para alegar por vez primera tal defensa afirmativa. A pesar de ello, comparecen ante nos para solicitar que se les proteja de una reclamación que conocían, amparando su petición en el transcurso de la prescripción, que no solo nunca ocu-rrió, sino que la plantearon tardíamente. No son merece-*400dores de tal protección, pues no han demostrado la existen-cia de alguna circunstancia que nos convenza de que su silencio no se debió a su propia falta de diligencia.
VI
Por los fundamentos antes expuestos, se expedirá el auto y se dictará sentencia para revocar la del Tribunal de Circuito de Apelaciones que había declarado prescritos los artículos publicados los días: 19 de noviembre cLe 1991, 21 de noviembre de 1991, 3 de diciembre de 1991, 6 de diciem-bre de 1991, 11 de febrero de 1992, 6 de marzo de 1992, 23 de marzo de 1992, 7 de abril de 1992, 8 de abril de 1992, 21 de abril de 1992, 6 de mayo de 1992, 19 de mayo de 1992, 9 de junio de 1992, 17 de junio de 1992, 1ro de agosto de 1992, 15 de septiembre de 1992, 25 de enero de 1993, 30 de marzo de 1993, 29 de julio de 1993, 14 de agosto de 1993, 23 de agosto de 1993, 1ro de septiembre de 1993 y 29 de septiembre de 1993.
El Juez Asociado Señor Negrón García concurrió con el resultado e hizo constar que:
Aunque nuestra jurisprudencia establezca que cada publica-ción constituye una causa de acción separada, irrespectiva-mente de si fueron individuales, en serie continuada o inconti-nuada, Galib Frangie v. El Vocero de P.R., 138 D.P.R. 560 (1995), nada impide a un reclamante formular su reclamación y fundirla en una sola causa de acción. Esa es la situación de autos.
Permitir una demanda contra un periódico por una serie de artículos, sin especificar cada uno, no es más oneroso que vali-dar múltiples causas de acciones por cada uno de los artículos. No hay menoscabo alguno a la libertad de prensa.
Desde la primera demanda, a través del descubrimiento de prueba, El Vocero tuvo suficiente notificación para defenderse adecuadamente.
El Juez Asociado Señor Corrada Del. Río disintió con una opinión escrita. El Juez Asociado Señor Rebollo López no intervino.
*401— O —

 También se comentó en los artículos sobre unos intentos de encubrir estas imputaciones por parte de ciertos funcionarios gubernamentales.


 El 25 de febrero de 1994 se presentó una demanda enmendada en la que se incluyó un artículo adicional a los mencionados en la demanda original. El 13 de septiembre de 1995 se presentó una segunda demanda enmendada en la cual se incluyeron en el texto dos artículos adicionales. En ambas también se incluyó a los artículos mencionados en la demanda original.


 La razón que aduce esta parte es que sólo así estaría en condiciones de defenderse de las alegaciones. Sin embargo, en la demanda se expresaba claramente que la reclamación era por la serie de artículos publicados por el periódico referentes a las imputaciones de hostigamiento sexual contra la demandante. No era oneroso para los demandados cotejar sus propios archivos y verificar cuáles eran todos los artículos en cuestión (entre la fecha del identificado en la demanda como el primero de la serie y la fecha de la presentación de la demanda, y cuáles artículos nuevos que trataban el mismo tema estaban siendo impresos con posterioridad a la presentación de la demanda). Además, no se puede perder de perspectiva que en el descubrimiento de prueba se abarcaron todos los artículos, lo que les simplificaba a los demandados, aun más, la cuestión referente a la preparación de la defensa de la reclamación.


 El 11 de diciembre de 1995 El Vocero presentó la contestación a la segunda demanda enmendada (la demanda enmendada había sido presentada por la deman-dante casi un año antes), en la cual por vez primera hizo alegación de prescripción.


 En varias ocasiones durante esta etapa el periódico tuvo conocimiento de que la reclamación incluía artículos no transcritos en la demanda. Cada uno de los artí-culos fue cubierto por lo menos en una ocasión. Ello surge claramente del desglose de estas reclamaciones hecho por el Tribunal de Circuito de Apelaciones. En algunas ocasiones fue la parte demandante la que promovió el descubrimiento. Dos veces (28 de abril de 1994 y 3 de mayo de 1995) la demandante le notificó a los demandados acerca de los recursos presentados ante este Tribunal (en una controversia sobre el alcance del descubrimiento de prueba), en cuyos apéndices se incluía copia de cada artículo.